DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 11, 13, 14, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moradi et al. (US 2017/0331663).
With regard claim 1, Moradi et al. discloses a communication method comprising: 
producing a single carrier offset quadrature amplitude modulation (OQAM) waveform signal from a set of K complex symbols (Fig.8 and para.70-71, where For the case of OQAM symbols, the real and imaginary parts of each QAM data symbol are separated prior to operation 710.);
pulse shaping 2K frequency domain samples of the OQAM waveform signal (Fig.8 elements 820-830 and para.71 and para.69 for Fig.7 elements 720-
outputting the single carrier OQAM waveform signal (Fig.8 element 850).
With regard claim 3, Moradi et al. further discloses wherein producing the single carrier OQAM waveform signal comprises: 
performing a Fourier transform operation on the K complex symbols to produce K frequency domain samples (Fig.8 element 810 and para.71); 
producing, from the K frequency domain samples, a set of 2K frequency domain samples for pulse shaping (Fig.8 elements 820-830 and para.71 and para.69 for Fig.7 elements 720-730); and 
performing an inverse Fourier transform operation on pulse shaped frequency domain samples to produce the single carrier OQAM waveform signal (Fig.8 element 840 and para.71).
With regard claim 4, Moradi et al. further discloses wherein pulse shaping the 2K frequency domain samples of the OQAM waveform signal with the J non-zero coefficients comprises multiplying each J of the 2K frequency domain samples with a respective one of the J non-zero coefficients (Fig.6, where each of magnitude of the arrows are representation of the coefficients). 
With regard claim 7, Moradi et al. further discloses wherein the J non-zero coefficients represent non-zero frequency components of a real Nyquist pulse 
With regard claim 10, Moradi et al. further discloses wherein J is odd (para.64, where J=K=N/L and N/L is an integer that contains odd number). 
With regard claim 11, which is an apparatus claim related to claim 1, Moradi et al. further discloses a processor (para.27, where the logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a special purpose processor, a Digital Signal Processor (DSP)) and memory (para.33, where the transmitter includes its own dedicated processor and/or memory specifically configured to execute and perform the methods). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 13-14, 17 and 20, which is an apparatus claim related to claims 3-4, 7 and 10. All limitation is contained in claims 3-4, 7 and 10. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 21, which is an apparatus claim related to claim 1, Moradi et al. further discloses a non-transitory computer readable medium (para.27, where general-purpose processor may be considered a special-purpose processor while the general-purpose processor executes instructions (e.g., software code) stored on a computer-readable medium). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moradi et al. (US 2017/0331663) in view of R1-1700077 (cited in the 10/15/2019 IDS).
With regard claim 2, Moradi et al. further discloses wherein producing the single carrier OQAM waveform signal comprises: 
performing a Fourier transform operation on the 2K outputs to produce the 2K frequency domain samples for pulse shaping (Fig.8 element 810 and para.71); and 
performing an inverse Fourier transform operation on pulse shaped frequency domain samples to produce the single carrier OQAM waveform signal (Fig.8 element 840 and para.71).
Moradi et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching producing a set of 2K outputs that 
	However, R1-1700077 teaches producing a set of 2K outputs that include K real components and K imaginary components from the K complex symbols (Fig.A.1, elements I/Q Separation, pi/2 phase rotation, under Appendix page 4, where input has M symbols and pi/2 phase rotation output has 2M symbols.) in order to enhance rotated QAM (page 4 line 1). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include producing a set of 2K outputs that include K real components and K imaginary components from the K complex symbols as taught by R1-1700077 into Moradi’s Fig.8 prior to 2L-POINT FFT so as to enhance rotated QAM.
With regard claim 12, which is an apparatus claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moradi et al. (US 2017/0331663).
With regard claim 8, Moradi et al. further discloses wherein the J non-zero coefficients represent non-zero frequency components of a real Nyquist pulse (Fig.4 and para.61, where each subcarrier pulse-shape of FIG. 4 is that of a square-root Nyquist filter).

	However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have wherein the J non-zero coefficients represent non-zero frequency components of a root raised cosine pulse (one type of Nyquist-II pulse). Applicant has not disclosed that wherein the J non-zero coefficients represent non-zero frequency components of a root raised cosine pulse provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with having wherein the J non-zero coefficients represent non-zero frequency components of a real Nyquist pulse as taught by Moradi et al. because having wherein the J non-zero coefficients represent non-zero frequency components of a root raised cosine pulse would have been a matter of obvious design choice to one of ordinary skill in the art.
With regard claim 18, which is an apparatus claim related to claim 8, all limitation is contained in claim 8. The explanation of all the limitation is already addressed in the above paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 and 4-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 1, 3, 4, 9-11, 1, 13, 13, 13, 13, 15, 16, 21-23, 13 and 1 of U.S. Patent No. 10,931,493 in view of Moradi et al. (US 2017/0331663).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claim 1, 2 and 4-10, US 10,931,493 discloses all of the subject matter as recited except for specifically teaching a single carrier offset quadrature amplitude modulation (OQAM) waveform signal from a set of K complex symbols. 
However, Moradi et al. teaches a single carrier offset quadrature amplitude modulation (OQAM) waveform signal from a set of K complex symbols (Fig.8 and para.70-71) in order to reduce the PAPR in the single carrier signal (para.69). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a single carrier offset quadrature amplitude modulation (OQAM) waveform signal from a set of K complex symbols as taught by Moradi et al. into US 10,931,493’s to modified circuit of Fig.2B so as to reduce the PAPR in the single carrier signal.
With regard claims 11, 12 and 14-20, which is an apparatus claim related to claims 1, 2 and 4-10, all limitation is contained in claims 1, 2 and 4-10, respectively. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 21, which is a non-transitory computer readable medium claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633